Exhibit 10.9

FEDERAL HOME LOAN BANK OF INDIANAPOLIS

2009 LONG TERM INCENTIVE PLAN

(Effective as of January 1, 2009)

Krieg DeVault LLP

One Indiana Square, Suite 2800

Indianapolis, IN 46204-2079

www.kriegdevault.com

1/09



--------------------------------------------------------------------------------

ADOPTION OF

FEDERAL HOME LOAN BANK OF INDIANAPOLIS

2009 LONG TERM INCENTIVE PLAN

Pursuant to resolutions adopted by the Board of Directors of the Federal Home
Loan Bank of Indianapolis (the “Bank”), the undersigned officers of the Bank
hereby adopt the Federal Home Loan Bank of Indianapolis 2009 Long Term Incentive
Plan, effective as of January 1, 2009, on behalf of the Bank, in the form
attached hereto.

Dated this 23rd day of January, 2009.

 

FEDERAL HOME LOAN BANK OF
INDIANAPOLIS

By:

 

/s/    PAUL CLABUESCH

  Paul Clabuesch, Chairman

By:

 

/s/    CHARLES L. CROW

  Charles L. Crow, Vice Chairman

 

ATTEST:

By:

 

/s/    JONATHAN R. WEST

  Jonathan R. West, Corporate Secretary



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF INDIANAPOLIS

2009 LONG TERM INCENTIVE PLAN

TABLE OF CONTENTS

 

         PAGE

Article I

  INTRODUCTION    1

Section 1.1

  Purpose    1

Section 1.2

  Effective Date    1

Section 1.3

  Administration    1

Section 1.4

  Supplements    1

Section 1.5

  Definitions    1

Article II

  ELIGIBILITY AND PARTICIPATION    2

Section 2.1

  Eligibility    2

Section 2.2

  Participation    2

Article III

  AWARDS    2

Section 3.1

  Awards    2

Section 3.2

  Performance Goals    3

Section 3.3

  Earning and Vesting of Awards    4

Section 3.4

  Effect of Termination of Service    4

Section 3.5

  Effect of Reorganization    6

Section 3.6

  Payment of Awards    6

Section 3.7

  Forfeiture of Awards    6

Article IV

  ADMINISTRATION    7

Section 4.1

  Appointment of the Committee    7

Section 4.2

  Powers and Responsibilities of the Committee    7

Section 4.3

  Income and Employment Tax Withholding    8

Section 4.4

  Plan Expenses    8

Article V

  BENEFIT CLAIMS    8

Article VI

  AMENDMENT AND TERMINATION OF THE PLAN    8

Section 6.1

  Amendment of the Plan    8

Section 6.2

  Termination of the Plan    8

Article VII

  MISCELLANEOUS    8

Section 7.1

  Governing Law    8

Section 7.2

  Headings and Gender    9

Section 7.3

  Spendthrift Clause    9

Section 7.4

  Counterparts    9

Section 7.5

  No Enlargement of Employment Rights    9

Section 7.6

  Limitations on Liability    9

Section 7.7

  Incapacity of Participant    9

 

i



--------------------------------------------------------------------------------

Section 7.8

   Evidence    9

Section 7.9

   Action by Bank    9

Section 7.10

   Severability    9

Section 7.11

   Information to be Furnished by a Participant    10

Section 7.12

   Attorneys’ Fees    10

Section 7.13

   Binding on Successors    10

Section 7.14

   Awards Not Compensation for Other Plans    10

APPENDIX A

   FORM OF AWARD AGREEMENT    A-1

APPENDIX B

   FORM NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT    B-1

APPENDIX C

   2009 PERFORMANCE PERIOD    C-1

 

ii



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

Section 1.1 Purpose. The purpose of the Federal Home Loan Bank of Indianapolis
2009 Long Term Incentive Plan (the “Plan”) is to attract, retain and motivate
certain key employees of the Federal Home Loan Bank of Indianapolis (the “Bank”)
and to focus their efforts on continued improvement in the profitability of the
Bank. The Plan is a cash-based long-term incentive plan that provides award
opportunities based on achievement of performance goals over a three-year
period.

Section 1.2 Effective Date. The “Effective Date” of the Plan is January 1, 2009.

Section 1.3 Administration. The Plan will be administered by an administrative
committee (the “Committee”) appointed by the Bank’s Board of Directors (the
“Board”), which initially will be the Human Resources Committee of the Board.
The Committee, from time to time, may adopt any rules and procedures it deems
necessary or desirable for the proper and efficient administration of the Plan
that are consistent with the terms of the Plan. Any notice or document required
to be given or filed with the Committee will be properly given or filed if
delivered to or mailed by registered mail, postage paid, to the Corporate
Secretary of the Board of Directors, Federal Home Loan Bank of Indianapolis,
8250 Woodfield Crossing Blvd., Suite 400, Indianapolis, Indiana 46240.

Section 1.4 Supplements. The provisions of the Plan may be modified by
supplements to the Plan. The terms and provisions of each supplement are a part
of the Plan and supersede any other provisions of the Plan to the extent
necessary to eliminate any inconsistencies between the supplement and any other
Plan provisions.

Section 1.5 Definitions. The following terms are defined in the Plan in the
following Sections:

 

Term

  

Plan Section

Award    3.1(b) Award Agreement    3.1(b) Bank    1.1 Board    1.3 Cause   
3.4(b)(iv) Committee    1.3 Disability    3.4(b)(i) Discretionary Award   
3.1(d) Effective Date    1.2 Extraordinary Occurrences    3.1(e) Final Award   
3.1(e) Good Reason    3.4(b)(iii) Level I Participant    3.1(c) Level II
Participant    3.1(c) Level III Participant    3.1(c) Maximum    3.2(b)(iii)
Non-Solicitation Agreement    2.1 Participant    2.1 Performance Goals    3.2
Performance Period    3.1(a) Plan    1.1 Position    3.4(b)(iii)(1)(A)
Reorganization    3.5 Retirement    3.4(b)(ii) Termination of Service    3.4(a)
Target    3.2(b)(ii) Threshold    3.2(b)(i)

 

1



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY AND PARTICIPATION

Section 2.1 Eligibility. Any employee of the Bank is eligible to become a
“Participant” in the Plan, provided the employee is designated as a Participant
by the Board in writing and he or she executes an agreement containing
non-solicitation and non-disclosure provisions in the form provided as Appendix
B to the Plan (“Non-Solicitation Agreement”). Any employee of the Bank who is an
officer with a title of Senior Vice President or a higher officer level is
automatically eligible to become a Participant without the need for designation
by the Board, provided that he or she executes a Non-Solicitation Agreement.

Section 2.2 Participation. A designated employee or otherwise eligible employee
will become a Participant as of the later of the Effective Date, the date
specified by the Board, or the date, on or after the Effective Date, that the
employee satisfies the automatic eligibility provisions described in
Section 2.1. Any Participant may be removed as an active Participant by the
Board effective as of any date.

ARTICLE III

AWARDS

Section 3.1 Awards. At the beginning of each Performance Period, the Board will
make an Award to eligible Participants. Each Award will be equal to a percentage
of the Participant’s annual base salary at the beginning of the Performance
Period as described in the applicable Plan Appendix.

 

  (a) Performance Period. A “Performance Period” is a rolling three-calendar
year period over which an Award can be earned.

 

  (b) Award Agreement. An “Award” to a Participant will be evidenced by a
written “Award Agreement” issued by the Bank to a Participant that specifies the
Performance Goals, the Performance Period and other necessary terms and
conditions applicable to the Award.

 

2



--------------------------------------------------------------------------------

  (c) Award Levels. Participants will receive varying Awards based on their
position with the Bank, as specified for each Performance Period in an Appendix
to the Plan. A “Level I Participant” is the Bank’s President and Chief Executive
Officer. A “Level II Participant” is a Senior Vice President of the Bank. A
“Level III Participant” is an individual who is not a Level I or II Participant.

 

  (d) Discretionary Award. The President may recommend to the Board that an
additional discretionary Award (the “Discretionary Award”) be made to a Level II
or Level III Participant to address external market considerations, including
for recruiting purposes. The aggregate pool of funds available for Discretionary
Awards to Level II and Level III Participants will not exceed twenty percent of
the aggregate Awards for Level I and Level II Participants.

 

  (e) Final Award. The “Final Award” is the amount of an Award as adjusted based
upon the level at which the Performance Goals have been achieved, including any
Discretionary Award, that is ultimately paid to a Participant under the Plan for
a Performance Period. Final Awards may be modified up or down at the Board’s
discretion to account for performance that is not captured in the Performance
Goals. The Board in its discretion may also consider Extraordinary Occurrences
when assessing performance results and determining Final Awards. “Extraordinary
Occurrences” mean those events that, in the opinion and discretion of the Board,
are outside the significant influence of the Participant or the Bank and are
likely to have a significant unanticipated effect, whether positive or negative,
on the Bank’s operating and/or financial results.

Section 3.2 Performance Goals. “Performance Goals” are the performance factors
established by the Board and set forth in an Appendix to the Plan and that are
taken into consideration under the Plan in determining the value of an Award.
The Board may adjust the Performance Goals for a Performance Period to ensure
that the purpose of the Plan is served.

 

  (a) Establishment of Performance Goals. Performance Goals for Performance
Periods commencing on and after January 1, 2009, will be communicated to
Participants in writing after they have been established by the Board.

 

  (b) Achievement Level. Three achievement levels will be defined for each
Performance Goal.

 

  (i) Threshold. The “Threshold” achievement level is the minimum achievement
level accepted for a Performance Goal.

 

  (ii) Target. The “Target” achievement level is the planned achievement level
for a Performance Goal.

 

  (iii) Maximum. The “Maximum” achievement level is achievement that
substantially exceeds the Target achievement level.

 

3



--------------------------------------------------------------------------------

  (c) Interpolation. Achievement levels between Threshold - Target and Target -
Maximum will be interpolated in a consistent manner as determined by the
Committee.

Section 3.3 Earning and Vesting of Awards. Generally, an Award will become
earned, and therefore vested, if:

 

  (a) the applicable Performance Goals for the Performance Period are satisfied;
and

 

  (b) the Participant is actively employed on the last day of the Performance
Period.

The value of Awards will be calculated in accordance with the applicable
Appendix to the Plan and the applicable Award Agreement.

Section 3.4 Effect of Termination of Service.

 

  (a) In General. If a Participant incurs a Termination of Service for any
reason other than a reason set forth in subsection 3.4(b), then any portion of
an Award which has not otherwise become vested as of the date of Termination of
Service will be forfeited, effective as of the date of such termination. For
purposes of the Plan, “Termination of Service” means the occurrence of any act
or event or any failure to act, that actually or effectively causes or results
in a Participant ceasing, for whatever reason, to be an employee of the Bank,
including, but not limited to, death, Disability, Retirement, termination by the
Bank of the Participant’s employment (whether for Cause or otherwise),
termination by the Participant of his or her employment with the Bank for Good
Reason and voluntary resignation or termination by the Participant of his or her
employment.

 

  (b) Termination Due to Death, Disability, Retirement or Other Events.
Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if a
Participant incurs a Termination of Service (i) due to death, (ii) due to
Disability, (iii) due to Retirement, (iv) by the Participant for Good Reason or
(v) by the Bank without Cause during the period beginning with the earliest to
occur of the following three dates, as applicable, and ending on the effective
date of such Reorganization: (1) 12 months prior to the execution of a
definitive agreement regarding a Reorganization of the Bank, (2) if a
Reorganization has been mandated by federal statute, rule, regulation or
directive, 12 months prior to the effective date of such Reorganization, or
(3) 12 months prior to the adoption of a plan or proposal for the liquidation or
dissolution of the Bank, any portion of his or her Award eligible to become
earned and vested in the Performance Periods in which the termination occurs
will, to the extent the Performance Goals for such Performance Periods are
satisfied, be treated as earned and vested in a pro rata manner equivalent to
the period of time during the Performance Periods the Participant participated
in the Plan. The Award will become vested effective as of the last day of such
Performance Periods in which the Termination of Service occurs.

 

4



--------------------------------------------------------------------------------

  (i) For purposes of the Plan, “Disability” means, as a result of the
Participant’s incapacity due to physical or mental illness, the Participant has
been absent from his or her duties with the Bank for an aggregate of 12 out of
15 consecutive months and, within 30 days after a written notice of termination
is thereafter given by the Bank to the Participant, the Participant does not
return to the full-time performance of the Participant’s duties.

 

  (ii) For purposes of the Plan, “Retirement” means the planned and voluntary
termination of the Participant’s employment on or after the Participant has
attained age 60 with five “Years of Service.” To be credited with a Year of
Service, a Participant must complete 1,000 “hours of service” for the Bank
during such year. An “hour of service” will be calculated in the same manner as
under the Financial Institutions Thrift Plan.

 

  (iii) For purposes of the Plan, “Good Reason” will mean a Termination of
Service by the Participant under any of the following circumstances:

 

  (1) during the period: (A) beginning with the earliest to occur of the
following three dates, as applicable: (I) 12 months prior to the execution of a
definitive agreement regarding a Reorganization of the Bank or (II) if a
Reorganization has been mandated by federal statute, rule, regulation or
directive, 12 months prior to the effective date of such Reorganization or (III)
12 months prior to the adoption of a plan or proposal for the liquidation or
dissolution of the Bank, and (B) ending on the effective date of such
Reorganization.

 

  (A) a material change in the Participant’s status, position, job title or
principal duties and responsibilities as a key employee of the Bank which does
not represent a promotion from the Participant’s status and position as in
effect as of the date hereof (“Position”), or

 

  (B) the assignment to the Participant of any duties or responsibilities (or
removal of any duties or responsibilities), which assignment or removal is
materially inconsistent with such Position, or

 

  (C) any removal of the Participant from such Position (including, without
limitation, all demotions and harassing assignments), except in connection with
the termination of the Participant’s employment for Cause or Disability, or as a
result of the Participant’s death;

 

  (2) any material breach by the Bank of any provisions of this Plan or any
other agreement with the Participant; or

 

5



--------------------------------------------------------------------------------

  (3) any failure by the Bank or its successors and assigns to obtain the
assumption of this Plan by any successor or assign of the Bank.

 

  (iv) For purposes of the Plan, “Cause” means (1) continued failure of the
Participant to perform his or her duties with the Bank (other than any such
failure resulting from Disability), after a demand for performance, pursuant to
a resolution of the Board, is delivered to the Participant by the Chair of the
Board, which specifically identifies the manner in which the Participant has not
performed his or her duties, (2) personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, or willful violation of any law, rule or
regulation (other than routine traffic violations or similar offenses); or
(3) removal of the Participant for cause by the Federal Housing Finance Board
pursuant to 12 U.S.C. 1422b(a)(2), or by any successor agency to the Federal
Housing Finance Board (“FHFB”) pursuant to a similar statute.

Section 3.5 Effect of Reorganization. Notwithstanding the provisions of
Section 3.3 and subsection 3.4(b), if a Reorganization of the Bank occurs, then
any portion of an Award which has not otherwise become vested as of the date of
the Reorganization will be treated as earned and vested, effective as of the
date of the Reorganization, in a pro rata manner equivalent to the period of
time during the Performance Periods the Participant participated in the Plan
prior to the Reorganization. “Reorganization” of the Bank will mean the
occurrence at any time of any of the following events:

 

  (a) The Bank is merged or consolidated with or reorganized into or with
another bank or other entity, or another bank or other entity is merged or
consolidated into the Bank;

 

  (b) The Bank sells or transfers all, or substantially all of its business
and/or assets to another bank or other entity; or

 

  (c) The liquidation or dissolution of the Bank.

Section 3.6 Payment of Awards. Unless payment of a Final Award has been properly
deferred by a Participant under the terms of the Federal Home Loan Bank of
Indianapolis 2005 Supplemental Executive Thrift Plan (“2005 SETP”), a Final
Award will be paid in a single sum cash payment by March 15th of the year
following the year in which the Award becomes vested. However, in the event of a
Reorganization, unless payment has been property deferred under the 2005 SETP,
payment of a Final Award will be made in a single sum on the date on which the
Reorganization occurs.

Section 3.7 Forfeiture of Awards.

 

  (a) Notwithstanding any other provision of the Plan, if a Participant violates
a Non-Solicitation Agreement, all of his unpaid vested and unvested Awards will
be forfeited effective as of the date the Board determines such violation has
occurred and notifies the Participant of such determination. Any future payments
for a vested Award will cease and the Bank will have no further obligation to
make such payments.

 

6



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provision of the Plan, if during the most recent
examination of the Bank by the FHFB, the FHFB identified an unsafe or unsound
practice or condition with regard to the Bank within the Participant’s area(s)
of responsibility and such unsafe or unsound practice or condition is not
subsequently resolved in favor of the Bank, then all of a Participant’s vested
and unvested Awards will be forfeited. Any future payments for a vested Award
will cease and the Bank will have no further obligation to make such payments.

ARTICLE IV

ADMINISTRATION

Section 4.1 Appointment of the Committee. The Committee, or a duly authorized
officer or officers of the Bank empowered by the Committee to act on its behalf
under sub-section 4.2(d), will be responsible for administering the Plan, and
the Committee will be charged with the full power and the responsibility for
administering the Plan in all its details; provided that the power to determine
eligibility pursuant to Article II is reserved to the Board.

Section 4.2 Powers and Responsibilities of the Committee. The Committee will
have all powers necessary to administer the Plan, including the power to
construe and interpret the Plan document; to decide all questions relating to an
individual’s eligibility to participate in the Plan; to determine the amount,
manner and timing of any distribution of benefits under the Plan; to resolve any
claim for benefits in accordance with Article V, and to appoint or employ
advisors, including legal counsel, to render advice with respect to any of the
Committee’s responsibilities under the Plan. Any construction, interpretation,
or application of the Plan by the Committee will be final, conclusive and
binding.

 

  (a) Records and Reports. The Committee will be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan.

 

  (b) Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable, or appropriate in the administration of the Plan. All
rules and decisions of the Committee will be applied uniformly and consistently
to all Participants in similar circumstances. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant, the Bank or the legal counsel of the Bank.

 

  (c) Application for Benefits. The Committee may require a Participant to
complete and file with it an application for a benefit, and to furnish all
pertinent information requested by it. The Committee may rely upon all such
information so furnished to it, including the Participant’s current mailing
address.

 

  (d) Delegation. The Committee may authorize one or more officers of the Bank
to perform administrative responsibilities on its behalf under the Plan. Any
such duly authorized officer will have all powers necessary to carry out the
administrative duties delegated to such officer by the Committee.

 

7



--------------------------------------------------------------------------------

Section 4.3 Income and Employment Tax Withholding. The Bank will withhold from
payments to Participants of their Awards, to the extent required by law, all
applicable federal, state, city and local taxes.

Section 4.4 Plan Expenses. The expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.

ARTICLE V

BENEFIT CLAIMS

While a Participant need not file a claim to receive his or her benefit under
the Plan, if he or she wishes to do so, a claim must be made in writing and
filed with the Committee. If a claim is denied, the Committee will furnish the
claimant with written notice of its decision. A claimant may request a full and
fair review of the denial of a claim for benefits by filing a written request
with the Committee.

ARTICLE VI

AMENDMENT AND TERMINATION OF THE PLAN

Section 6.1 Amendment of the Plan. The Bank may amend the Plan at any time in
its sole discretion. Notwithstanding the foregoing, the Bank may not amend the
Plan to reduce a Participant’s Award as determined on the day preceding the
effective date of the amendment or to otherwise retroactively impair or
adversely affect the rights of a Participant.

Section 6.2 Termination of the Plan. The Bank may terminate the Plan at any time
in its sole discretion. Absent an amendment to the contrary, Plan benefits that
had accrued and vested prior to the termination will be paid at the times and in
the manner provided for by the Plan at the time of the termination.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Governing Law. Except to the extent superseded by laws of the United
States, the laws of Indiana will be controlling in all matters relating to the
Plan without regard to the choice of law principles therein. The Plan and all
Award Agreements are intended to comply, and will be construed by the Bank in a
manner which they are exempt from or comply with the applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). To
the extent there is any conflict between a provision of the Plan or an Award
Agreement and a provision of Code Section 409A, the applicable provision of Code
Section 409A will control.

 

8



--------------------------------------------------------------------------------

Section 7.2 Headings and Gender. The headings and subheadings in the Plan have
been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.

Section 7.3 Spendthrift Clause. No benefit or interest available under the Plan
will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant, either voluntarily or involuntarily.

Section 7.4 Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.

Section 7.5 No Enlargement of Employment Rights. Nothing contained in the Plan
may be construed as a contract of employment between the Bank and any person,
nor may the Plan be deemed to give any person the right to be retained in the
employ of the Bank or limit the right of the Bank to employ or discharge any
person with or without cause.

Section 7.6 Limitations on Liability. The individual members of the Board will,
in accordance with the Bank’s by-laws, be indemnified and held harmless by the
Bank with respect to any alleged breach of responsibilities performed or to be
performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.

Section 7.7 Incapacity of Participant. If any person entitled to receive a
distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless a prior claim
for the distribution has been made by a duly qualified guardian or other legal
representative), then, unless and until a claim for the distribution has been
made by a duly appointed guardian or other legal representative of the person,
the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.

Section 7.8 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.

Section 7.9 Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.

Section 7.10 Severability. In the event any provisions of the Plan are held to
be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.

 

9



--------------------------------------------------------------------------------

Section 7.11 Information to be Furnished by a Participant. A Participant, or any
other person entitled to benefits under the Plan, must furnish the Committee
with any and all documents, evidence, data or other information the Committee
considers necessary or desirable for the purpose of administering the Plan.
Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,
evidence or other information to the Committee, and on the prompt execution of
any document reasonably related to the administration of the Plan requested by
the Committee.

Section 7.12 Attorneys’ Fees. If any action is commenced to enforce the
provisions of the Plan, payment of attorneys’ fees will be governed by the terms
set forth in the mandatory “Agreement to Arbitrate” entered into between the
Bank and the Participant.

Section 7.13 Binding on Successors. The Plan will be binding upon and inure to
the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant’s rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Bank, the term “Bank” will refer to such
other organization and the Plan will continue in full force and effect.

Section 7.14 Awards Not Compensation for Other Plans. No Final Award received by
a Participant shall be considered as compensation for purposes of determining
benefits under any employee benefit plan of the Bank, except as otherwise
determined by the Bank.

 

10



--------------------------------------------------------------------------------

APPENDIX A

FORM OF AWARD AGREEMENT

THIS AWARD AGREEMENT (the “Award Agreement”) is made and entered into this     
day of             , 20    , but effective as of January 1, 20     , between
Federal Home Loan Bank of Indianapolis (the “Bank”), and                     
(the “Participant”).

WITNESSETH:

WHEREAS, the Bank has adopted the Federal Home Loan Bank of Indianapolis 2009
Long Term Incentive Plan (the “Plan”) to attract, retain and motivate designated
key employees of the Bank and to focus their efforts on continued improvement in
the profitability of the Bank; and

WHEREAS, the Participant is eligible to receive an Award;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Bank and the Participant agree as follows:

1. Awards. The Bank hereby awards to the Participant the Award specified in
Schedule A to this Agreement which is incorporated herein as if fully set forth,
subject to the terms of this Award Agreement and the provisions of the Plan (the
“Award”). All provisions of the Plan, including defined terms, are incorporated
herein and are expressly made a part of this Award Agreement by reference. If
any provision of this Award Agreement conflicts with a provision of the Plan,
the provision of the Plan will control.

2. Deferral of Awards. If the Participant participates in the Federal Home Loan
Bank of Indianapolis 2005 Supplemental Executive Thrift Plan (the “SETP”), he or
she has the right to make a deferral election under the SETP to defer any Final
Award earned under the Plan.

3. Non-Solicitation and Non-Disclosure Provisions. The Participant will execute
a Non-Solicitation Agreement in the form attached to the Plan as Appendix B.

4. Income and Employment Tax Withholding. The Participant will be responsible
for (and, where required by applicable law, the Bank will withhold from any
amounts payable under the Plan) all required federal, state, city and local
taxes.

5. Nontransferability. During the Participant’s lifetime, Awards will be payable
only to him or her. Neither an Award nor any rights and privileges pertaining
thereto, may be transferred, assigned, pledged or hypothecated by the
Participant in any way, whether by operation of law or otherwise, and are not
subject to execution, attachment or similar process.

6. Condition Precedent. In no event will the Bank be obligated to make payment
for a vested Award until it is satisfied that all conditions precedent to the
payment of the Award, as provided in the Plan and this Award Agreement, have
been performed and completed.

7. Acknowledgments. The Participant acknowledges receiving, reading and fully
understanding all of the provisions of the Plan and this Award Agreement and
that the execution and delivery of this Award Agreement constitutes his or her
unequivocal acceptance of all of the terms and conditions thereof.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Participant, have executed this Award Agreement on the day and year first above
written, but effective as of January 1, 20     .

 

FEDERAL HOME LOAN BANK OF INDIANAPOLIS      PARTICIPANT

 

    

 

 

    

 

 

A-2



--------------------------------------------------------------------------------

SCHEDULE A

TO AWARD AGREEMENT UNDER

FEDERAL HOME LOAN BANK OF INDIANAPOLIS

2009 LONG TERM INCENTIVE PLAN

Name of Participant:                                          
                           

[Award:                                                                      ]

[Discretionary Award:                                          
                           ]

Performance Period Beginning January 1, 20     and Ended December 31, 20    

Performance Goals for Performance Period:

 

A-3



--------------------------------------------------------------------------------

APPENDIX B

FEDERAL HOME LOAN BANK OF INDIANAPOLIS

KEY EXECUTIVE

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

This Agreement is entered into as of the      day of             , 2009, by and
between the FEDERAL HOME LOAN BANK OF INDIANAPOLIS, a corporation organized
under the laws of the United States (the “Bank”) and                      (the
“Executive”).

WHEREAS, the Bank sponsors the Federal Home Loan Bank of Indianapolis 2009 Long
Term Incentive Plan (the “Plan”); and

WHEREAS, as a condition of participation in the Plan, the Bank requires that the
Executive agree to the terms and conditions found within this Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt, legal adequacy and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Non-Disclosure; Return of Confidential Information and Other Property.

 

  a. Access to Confidential Information. The Executive understands, acknowledges
and agrees that during the course of his or her employment with the Bank he or
she has gained or will gain information regarding, knowledge of, and familiarity
with, the Confidential Information of the Bank (as defined in subsection c) that
would cause irreparable damage and harm to the Bank if it was disclosed. The
Executive understands, acknowledges and agrees that the Confidential Information
has substantial economic value because it is not known or readily ascertainable
by proper means by others who could obtain economic value from it. The Executive
also acknowledges and agrees that the Bank uses reasonable means to maintain the
secrecy and confidentiality of the Confidential Information.

 

  b. Non-Disclosure. At all times while the Executive is employed by the Bank,
and at all times thereafter, the Executive will not (i) directly or indirectly
disclose, provide or discuss any Confidential Information with or to any Person
(as defined in subsection d) other than those directors, officers, employees,
representatives and agents of the Bank who need to know such Confidential
Information for a proper corporate purpose, and (ii) directly or indirectly use
any Confidential Information (A) to compete against the Bank, or (B) for the
Executive’s own benefit, or for the benefit of any Person other than the Bank.

 

  c. Confidential Information Defined. For purposes of this Agreement, the term
“Confidential Information” means any and all:

 

  (i)

materials, records, data, documents, lists, writings and information (whether in
writing, printed, verbal, electronic, computerized or otherwise) (A) relating or
referring in any manner to the business, operations, affairs,

 

B-1



--------------------------------------------------------------------------------

 

financial condition, results of operation, cash flow, assets, liabilities,
sales, revenues, income, estimates, projections, policies, strategies,
techniques, methods, products, developments, suppliers, relationships and/or
customers of the Bank that are confidential, proprietary or not otherwise
publicly available, in any event not without a breach of this Agreement, or
(B) that the Bank has deemed confidential, proprietary, nonpublic or not
otherwise publicly available without breaching this Agreement;

 

  (ii) trade secrets of the Bank, as defined in Indiana Code Section 24-2-3-2,
as amended, or any successor statute; and

 

  (iii) any and all copies, summaries, analyses and extracts which relate or
refer to or reflect any of the items set forth in (i) or (ii) above. The
Executive agrees that all Confidential Information is confidential and is and at
all times will remain the property of the Bank.

 

  d. Person Defined. For purposes of this Agreement, the term “Person” will mean
any natural person, proprietorship, partnership, corporation, limited liability
corporation, bank, organization, firm, business, joint venture, association,
trust or other entity and any government agency, body or authority.

 

  e. Return of Confidential Information and Other Property. The Executive
covenants and agrees:

 

  (i) to keep all Confidential Information subject to the Bank’s custody and
control and to promptly return to the Bank all Confidential Information that is
still in the Executive’s possession or control at the termination of the
Executive’s employment with the Bank; and

 

  (ii) promptly upon termination of the Executive’s employment with the Bank, to
return to the Bank, at the Bank’s principal office, all vehicles, equipment,
computers, credit cards and other property of the Bank and to cease using any of
the foregoing.

2. Non-Solicitation and No-Hire. The Executive hereby understands, acknowledges
and agrees that, by virtue of his or her position with the Bank, the Executive
has and will have advantageous familiarity and personal contacts with the
employees of the Bank and has and will have advantageous familiarity with the
business, operations and affairs of the Bank. In addition, the Executive
understands, acknowledges and agrees that the business of the Bank is highly
competitive. Accordingly, at all times while the Executive is employed by the
Bank and for a twelve-month period following Termination of Service, the
Executive will not, directly or indirectly, or individually or together with any
other Person, as owner, shareholder, investor, member, partner, proprietor,
principal, director, officer, Executive, manager, agent, representative,
independent contractor, consultant or otherwise induce, request or attempt to
influence any Bank employee who was employed by the Bank during the twelve-month
period prior to Termination of Service, to terminate his or her employment with
the Bank. In addition, the Executive agrees that for a period of twelve months
following the Executive’s Termination of Service, Executive will not hire any
Bank employee who was employed by the Bank during the twelve-month period prior
to the Executive’s Termination of Service.

 

B-2



--------------------------------------------------------------------------------

3. Periods of Noncompliance and Reasonableness of Periods. The restrictions and
covenants contained in Section 2 will not run during all periods of
noncompliance and will apply during the Term of this Agreement and for the full
periods specified in Section 2. The Bank and the Executive understand,
acknowledge and agree that the restrictions and covenants contained in Section 2
are reasonable in view of the nature of the business in which the Bank is
engaged, the Executive’s position with the Bank and the Executive’s advantageous
knowledge and familiarity with, the Bank’s employees, business, operations,
affairs and customers.

The Bank’s obligation to pay an award to the Executive pursuant to the Federal
Home Loan Bank of Indianapolis 2009 Long Term Incentive Plan will immediately
terminate in the event the Executive breaches any of the provisions of Section 1
or 2 and all outstanding awards will be forfeited. Notwithstanding the
foregoing:

 

  (a) the Executive’s covenants set forth in Sections 1 or 2 will continue in
full force and effect and be binding upon the Executive;

 

  (b) the Bank will be entitled to the remedies specified in Section 5; and

 

  (c) the Bank will be entitled to its damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) resulting from or
relating to the Executive’s breach of any of the provisions of Section 1 or 2.

4. Survival of Certain Provisions. Upon any termination of the Executive’s
employment with the Bank, the Executive and the Bank hereby expressly agree that
the provisions of Sections 1, 2, 3 and 5 will continue to be in full force and
effect and binding upon the Executive and the Bank in accordance with the
applicable respective provisions of such Sections.

5. Remedies. The Executive agrees that the Bank will suffer irreparable damage
and injury and will not have an adequate remedy at law in the event of any
actual, threatened or attempted breach by the Executive of any provision of
Section 1 or 2. Accordingly, in the event of a threatened, attempted or actual
breach by the Executive of any provision of Section 1 or 2, in addition to all
other remedies to which the Bank is entitled at law, in equity or otherwise, the
Bank may be entitled to a temporary restraining order and a permanent injunction
or a decree of specific performance of any provision of Section 1 or 2. The
foregoing remedies will not be deemed to be the exclusive rights or remedies of
the Bank for any breach of or noncompliance with this Agreement by the Executive
but will be in addition to all other rights and remedies available to the Bank
at law, in equity or otherwise.

6. Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement will be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision will be considered

 

B-3



--------------------------------------------------------------------------------

divisible and the court making such determination will have the power to reduce
or limit (but not increase or make greater) such scope, duration or other factor
or to reform (but not increase or make greater) such provision to make it
enforceable to the maximum extent permitted by law, and such provision will then
be enforceable against the appropriate party hereto in its reformed, reduced or
limited form; provided, however, that a provision will be enforceable in its
reformed, reduced or limited form only in the particular jurisdiction in which a
court of competent jurisdiction makes such determination.

7. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except in a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance will be deemed to be a waiver of the same or any other provision in
any other instance.

8. Effect and Modification. No statement or promise, except as set forth herein,
has been made with respect to the subject matter of this Agreement. No
modification or amendment will be effective unless in writing and signed by the
Executive and an officer of the Bank (other than the Executive).

9. Non-Waiver. The Bank’s or the Executive’s failure or refusal to enforce all
or any part of, or the Bank’s or the Executive’s waiver of any breach of this
Agreement, will not be a waiver of the Bank’s or the Executive’s continuing or
subsequent rights under this Agreement, nor will such failure or refusal or
waiver have any affect on the subsequent enforceability of this Agreement.

10. Non-Assignability. This Agreement contemplates that the Executive will
personally provide the services described herein, and accordingly, the Executive
may not assign the Executive’s rights or obligations hereunder, whether by
operation of law or otherwise, in whole or in part, without the prior written
consent of the Bank.

11. Notice. Any notice, request, instruction or other document to be given
hereunder to any party will be in writing and delivered by hand, telegram,
registered or certified United States mail return receipt requested, or other
form of receipted delivery, with all expenses of delivery prepaid, as follows:

 

If to the Executive:                                           
                                                                              
                                                               
                                                          If to the Bank:   
Federal Home Loan Bank of Indianapolis    c/o Jonathan R. West, Senior Vice
President and General Counsel    8250 Woodfield Crossing Blvd.    Suite 400   
Indianapolis, IN 46240

 

B-4



--------------------------------------------------------------------------------

12. Governing Law. This Agreement is being delivered in and will be governed by
the laws of the State of Indiana without regard to the choice of law principles
thereof. Any dispute regarding this Agreement will be brought in Indiana state
or federal court, as appropriate, and the Executive expressly consents to the
jurisdiction of such courts.

13. Prior Agreements. The Executive represents and warrants to the Bank that the
Executive is not a party to or otherwise bound by any agreement that would
restrict in any way the performance by the Executive of the Executive’s duties,
services and obligations under this Agreement, that the Executive has disclosed
to the Bank all employment type agreements to which the Executive has been
bound, including without limitation employment agreements, consulting
agreements, non-compete agreements or covenants, confidentiality or
non-disclosure agreements or covenants, and intellectual property assignment
agreements, and that the Bank will not have any liability to any third party
arising out of the Executive entering into this Agreement or performing
hereunder.

14. Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which collectively will
constitute one and the same instrument.

IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Executive, have caused this Non-Competition, Non-Solicitation and Non-Disclosure
Agreement to be executed as of the day and year first above written.

 

FEDERAL HOME LOAN BANK OF INDIANAPOLIS      EXECUTIVE

By:

 

 

    

 

 

 

     ATTEST     

By:

 

 

      

 

    

 

B-5



--------------------------------------------------------------------------------

APPENDIX C

2009 PERFORMANCE PERIOD

Performance Period

The Performance Period described in this Appendix will begin on January 1, 2009
and end on December 31, 2011.

Performance Goals

Performance Goals for the 2009 Performance Period are as follows:

 

MISSION GOALS

   WEIGHTED
VALUE     THRESHOLD     TARGET     MAXIMUM  

PROFITABILITY

“Potential Dividend” over our Cost of Funds(1)

   50 %     50 B.P.       100 B.P.       250 B.P.  

ADVANCES

Increase in Average Total Advances(2)

   35 %     4.0 %     8.0 %     20.0 %

MORTGAGE PURCHASE PROGRAM

MPP production(3)

   10 %   $ 238M     $ 325M     $ 750M  

COMMUNITY INVESTMENT

CIP Advances Originated(4)

   5 %   $ 25M     $ 50M     $ 100M  

 

Definitions

 

(1) “Potential Dividend” is defined as adjusted net income as a percentage of
average total capital stock. Adjusted net income is adjusted (a) for the effects
of current and prior period prepayments and debt extinguishments, (b) to exclude
mark-to-market adjustments and other effects from SFAS 133, (c) and to exclude
the effects from SFAS 150. Assumes no material change in investment authority
under the Bank’s financial management policy, regulation, policy or law.

(2) Average annual advances for all members on December 31, 2009 except Flagstar
Bank and Standard Life Insurance Company. Excludes non-members but includes
Community Investment Program Advances. Advances number does not take into
account SFAS 133 adjustments.

(3) “Mortgage Purchase Program” (“MPP”) production will be the amount of all
master delivery commitments traded in 2009. Assumes no capital requirement for
MPP. It also assumes no material change in MPP authority under the Bank’s
financial management policy, regulation, policy or law. When calculating
achievement between the minimum threshold and maximum performance, no single
member can account for more than 25 percent of production.

 

C-1



--------------------------------------------------------------------------------

(4) Newly-originated Community Investment Cash Advances, including Community
Investment Program (“CIP”), HomeRetain and other qualifying advances, provided
in support of targeted projects as defined in 12 CFR Part 952 and the FHLBank
Act.

Awards: Level I and II Participants

Level I and Level II Participants may earn Awards in accordance with the
following Table, expressed as a percentage of annual base salary. Level II and
Level III Participants are eligible to receive Discretionary Awards which will
not exceed twenty percent of the aggregate Awards earned by Level I and II
Participants.

 

Level

Participant

   Sample
Salary    Award Expressed As a
Percentage of Salary     Discretionary
Award    Final Award
Value       Threshold     Target     Maximum       

I

   $ 475,000      15 %     30 %     45 %   N/A    Same As Base
Award       $ 71,250     $ 142,500     $ 213,750       

II

   $ 230,000      10 %     20 %     30 %   Discretionary    Base Award +
Discretionary Award       $ 23,000     $ 46,000     $ 69,000       

Award: Level III Participants

Level III Participants, if any, are eligible to receive Discretionary Awards
which will not exceed twenty percent of the aggregate Awards earned by Level I
and II Participants:

Example Assuming Awards Earned at Target Achievement Level

 

•  

Level I: $142,500 x 1 Participant = $142,500 at Target achievement level

 

•  

Level II: $46,000 x 6 Participants = $276,000 at Target achievement level

 

•  

Level III: ($142,500 + $276,000) x 20% = $83,700/# Level III Participants
Receiving an Award = Average award per Tier III Participant at Target
achievement level

Final Award Value

The value of a Participant’s Final Award will be determined as follows:

 

1. At the end of a Performance Period, determine the extent the Performance
Goals were met by averaging the sum of performances for each year of the
Performance Period.

 

2. Determine what Award level is appropriate based on the percentage achievement
for the Performance Goal.

 

3. Multiply the Participant’s salary by the Award expressed as a percentage of
salary for the applicable Award level and interpolate between Award levels.

 

4. Add Discretionary Award, if applicable.

 

5. Revise Award if necessary based on Extraordinary Occurrences.

 

C-2



--------------------------------------------------------------------------------

Level

Participant

  

Percentage Achievement

   Threshold
60%     Target
80%     Maximum
100%  

I

   Award Expressed as a Percentage of Salary    15 %   30 %   45 %

II

   Award Expressed as a Percentage of Salary    10 %   20 %   30 %

Example

 

•  

Assume that the Performance Goals for the Performance Period were met as
follows:

2009: 76%

2010: 90%

2011: 80%

Three-Year Achievement Average: 82% = percentage of achievement (see chart
above) x 2009 base salary

 

•  

Level I Participant: Salary of $475,000 x 31.5% (80% target achievement = 30% +
interpolation of .75% for each additional 1% achievement) = $149,625

 

•  

Level II Participant: Salary of $230,000 x 21% (80% target achievement = 20% +
interpolation of .5% for each additional 1% achievement) = $48,300 +
Discretionary Award if applicable +/- Extraordinary Occurrences

 

•  

Level III Participant: Awards are Discretionary Awards. If an Award is given, it
will be calculated as provided above.

 

•  

Payment for the Final Awards above will be made on or before March 15, 2012,
unless the Award has been properly deferred under the Federal Home Loan Bank of
Indianapolis 2005 Supplemental Executive Thrift Plan.

 

C-3